Citation Nr: 0113964	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-19 803A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at St. Raphael's Hospital from January 15, 1998, to 
March 27, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from September and December 1996 decisions by the VA medical 
center (VAMC) in Newington, Connecticut that denied the 
veteran's claim for payment or reimbursement of medical 
expenses incurred at Bradley Memorial Hospital on March 29, 
1996.  This matter also comes to the Board from an October 
1998 decision by the Newington VAMC that denied the veteran's 
claim for payment or reimbursement of medical expenses 
incurred at St. Raphael's Hospital from January 15, 1998, to 
March 27, 1998.  In January 2000, the Board remanded the 
veteran's.  At a March 2001 personal hearing before the 
undersigned, the veteran withdrew his claim for payment or 
reimbursement of medical expenses incurred at Bradley 
Memorial Hospital on March 29, 1996.  See 38 C.F.R. 
§ 20.204(b) (2000) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the only issue on appeal is as stated on the 
cover page of this decision.


FINDINGS OF FACT

1.  At the time that the veteran sought private treatment at 
St. Raphael's Hospital from January 15, 1998, to March 27, 
1998, he had service-connected disabilities that were totally 
disabling and permanent in nature.

2.  The veteran incurred medical expenses at St. Raphael's 
Hospital from January 15, 1998, to March 27, 1998; he was 
initially hospitalized at St. Raphael's Hospital for purposes 
of undergoing cardiac catheterization and thereafter was 
hospitalized for care following bypass surgery.

3.  VA did not authorize any of the veteran's hospitalization 
or treatment at St. Raphael's Hospital.

4.  While a medical emergency existed at the time the veteran 
was at St. Raphael's Hospital, a VA facility became feasibly 
available on January 15, 1998.


CONCLUSION OF LAW

Payment or reimbursement for expenses incurred at St. 
Raphael's Hospital from January 15, 1998, to March 27, 1998, 
is not warranted.  38 U.S.C.A. §§ 1703, 1710, 1728 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
17.121, 17.130 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
voluntarily agreed to a transfer from Bradley Memorial 
Hospital to St. Raphael's Hospital on January 15, 1998, to 
undergo cardiac catheterization and other testing at his own 
expense.  However, while at St. Raphael's Hospital, an 
emergency arose.  Specifically, during the cardiac 
catheterization, it was discovered that the amount of artery 
occlusion required that the veteran immediately undergo 
bypass surgery or he would die.  Moreover, following the 
veteran's double bypass surgery, severe postoperative 
complications arose, including respiratory distress requiring 
that he be placed on mechanical ventilation as well as a 
number of gastrointestinal problems.  It is asserted that the 
veteran's severe postoperative complications made it 
impossible for him to be safely moved to a VA hospital before 
March 27, 1998.  It is also requested that the veteran be 
afforded the benefit of the doubt.


The Facts

The Board notes that the veteran has a combined 100 percent 
scheduler rating, permanent in nature.  Specifically, the 
veteran is service connected for spastic paralysis of the 
right upper extremity (70 percent disabling), severe 
incomplete paralysis of the tenth cranial nerve (30 percent 
disabling), severe incomplete paralysis of the twelfth 
cranial nerve (30 percent disabling), severe disfiguring 
facial scar (30 percent disabling), severe incomplete 
paralysis of the ninth cranial nerve (20 percent disabling), 
severe incomplete paralysis of the eleventh cranial nerve (20 
percent disabling), severe incomplete paralysis of the 
seventh cranial nerve (20 percent disabling), sciatic nerve 
involvement at the right ankle (10 percent disabling), 
brachial plexus neuritis (20 percent disabling), and 
phlebitis with pulmonary emboli (0 percent disabling).  See 
RO decisions dated in June 1945, January 1946, October 1947, 
March 1949, February 1951, December 1956, August 1965, 
January 1983, March 1998, April 1998, January 1999, February 
2000, and February 2001.  The veteran is also in receipt of 
special monthly compensation.  Id. 

The available records include a discharge summary for 
treatment at Bradley Memorial Hospital from January 9, 1998, 
to January 15, 1998, as well as a discharge summary for 
treatment at St. Raphael's Hospital from January 15, 1998, to 
March 27, 1998.  Specifically, the Bradley Memorial Hospital 
records show that the veteran being treated for pulmonary 
problems beginning on January 9, 1998.  He began to 
experience cardiac symptomology, and was transferred to St. 
Raphael's Hospital on January 15, 1998, to undergo cardiac 
catheterization.

Thereafter, the St. Raphael's Hospital discharge summary 
reported that the veteran was transferred from Bradley 
Memorial Hospital on January 15, 1998.  On January 15, 1998, 
the veteran underwent cardiac catheterization.  Cardiac 
catheterization disclosed significant artery occlusion and 
surgical revascularization was recommended.  Later in the 
day, the veteran had coronary artery bypass grafting times 
two (i.e., double bypass surgery).  Immediately following the 
surgery, the veteran "did fairly well."  On postoperative day 
one, the veteran was 

extubated, however, he had significant secretions, and was 
treated with intravenous Lasix for diuresis and intravenous 
antibiotics were continued.  The veteran was transferred to a 
stepdown unit.  That evening, he developed respiratory 
distress that required reintubation and transferred back to 
the cardiothoracic intensive care unit.  Thereafter, the 
veteran was placed on prolonged mechanical ventilation.  
During the subsequent period of hospitalization further 
complications arose including rapid atrial fibrillation and 
flutter requiring cardioversion, supraventricular tachycardia 
requiring additional intravenous medications, sputum cultures 
necessitated an open lung biopsy that disclosed Aspergillus, 
a J tube had to be inserted for feeding, and, because he 
became impacted, the veteran underwent a panendoscopy that 
disclosed reflux esophagitis with significant ulcer as well 
as a large hiatal hernia.

The record also includes a number of notes, from both 
Newington VAMC personnel and the veteran's nurse at Bradley 
Memorial Hospital, dated in January 14, and 15, 1998.  These 
notes memorialize what the veteran and his son were told vis 
a via who would pay for the veteran's subsequent medical 
expenses if he was transferred from Bradley Memorial Hospital 
to St. Raphael's Hospital on January 15, 1998, instead of the 
West Haven VAMC.

Specifically, a January 14, 1998, hand written note from the 
veteran's nurse at Bradley Memorial Hospital reported that 
the veteran was going to told about his options for testing 
at either St. Raphael's Hospital or at West Haven VAMC.  The 
subsequent January 15, 1998, note reported that the veteran 
and his son decided that the veteran should go to St. 
Raphael's Hospital for the additional testing, rather than 
the VA hospital.  It was also recorded that the veteran's son 
was notified of the "insurance issues" as outlined by a Mrs. 
"Rencount."

The January 14, 1998, notes from VAMC fee services reported 
that the author was surprised that the veteran's physician at 
Bradley Memorial Hospital, Dr. Guest, was sending the veteran 
for cardiac catheterization at St. Raphael's Hospital because 
it was assumed that the veteran would go back to the West 
Haven VAMC once he became stable.  Next, the author reported 
that she wanted to know if the veteran understood that VA 
would not be responsible for payment beyond that point he 
could be transferred to the West Haven VAMC.  Calls were 
thereafter made to both Dr. Guest and the veteran's 
caseworker.  On January 15, 1998, it was noted that the 
veteran's caseworker at Bradley Memorial Hospital called and 
reported that the veteran and his son decided that the 
veteran should be transferred to St. Raphael's Hospital, 
instead of the West Haven VAMC, for further testing.  It was 
also noted that they understood that, because this was a 
personal preference, VA would not be responsible for payment.

On January 16, 1998, the Newington VAMC sent a letter to the 
veteran, with copies to Dr. Guest and Bradley Memorial 
Hospital.  The letter stated that, 

[o]n January 9, 1998, VAMC, Newington was 
notified that you were taken by ambulance 
to Bradley Memorial Hospital where you 
remained until you decided to transfer to 
St. Raphael's hospital in preference to 
the West Haven VAMC on January 15, 1998.

Federal Regulations (CFR 17.89) prohibits 
payment for treatment not previously 
authorized, when such treatment was 
procured through private sources in 
preference to available Government 
facilities.

This is to advise you that this office 
will consider charges from January 9 
through January 14, 1998.  We will assume 
VA responsibility for charges incurred 
for this period upon presentation of a 
properly executed bill.

The veteran and his son appeared at personal hearings in June 
1999 and March 2001.  The veteran's son testified at these 
times that, on January 14, 1998, while in the intensive care 
unit with his father at Bradley Memorial Hospital, a 
physician (whose name he could no longer remember) told them 
that the veteran needed to be transferred for testing/cardiac 
catheterization.  They were asked if the veteran would prefer 
to go to St. Raphael's Hospital or the West Haven VAMC.  That 
physician recommended St. Raphael's Hospital because it had 
more up to date equipment and Medicare would probable pay for 
the procedures anyway.  The veteran, because they were only 
tests, told his son he would prefer to go to St. Raphael's 
Hospital, especially since it was likely that Medicare would 
pay for the procedure.  The veteran's son gave the veteran's 
preference to the physician who talked with them and that 
physician said he would contact VA and get back to them.  
Thereafter, VA called and told them that the veteran could go 
to St. Raphael's Hospital if he to.  However, VA would not 
pay for the treatment at that hospital, they would only pay 
if he went to the West Haven VAMC.  Nonetheless, veteran's 
son testified that they decided that the veteran should go 
for tests and/or cardiac catheterization at St. Raphael's 
Hospital because "it was already decided" and they had 
already told their family that he was going for treatment at 
St. Raphael's Hospital.  On January 15, 1998, after 
undergoing cardiac catheterization at St. Raphael's Hospital, 
the veteran's home was called by the hospital after they had 
been unable to get in contact with the son at work.  The 
son's wife told the son that the veteran was in critical 
condition/dying and needed open heart surgery because his 
heart was 97 percent blocked.  They were also told that they 
needed the veteran's son to go to the hospital.  Due to an 
ice storm, the veteran's son was unable to get to the 
hospital that day.  However, he thereafter had a number of 
telephone conversations with the veteran's physician at St. 
Raphael's Hospital.  At these times, the veteran's son was 
told that the veteran's condition was critical, he may not 
make it, the veteran had been given his last rites, and that 
surgery was immediately needed.  Thereafter, while surgery 
was delayed for a little while to allow the veteran's son to 
get to the hospital, because of the veteran's poor condition 
and because the storm did not allow the veteran's son the get 
to the hospital, open-heart surgery was undertaken on the 
veteran. Next, the veteran's son reported that one of the 
veteran's physicians' told him that they were going to take 
care of everything including notifying VA.  Based on that 
physician's statement, the veteran's son felt sure that VA 
would pay the bill.  At some later time, a person in billing 
at St. Raphael's Hospital told the veteran's son that 
Medicare was not going to pay for the entire bill.  This was 
the first time it came to the veteran's son's attention that 
VA was not going to pay for the hospitalization.  Following 
the surgery, the veteran had a number of complications, 
including respiratory arrest requiring a tracheostomy, an 
upper gastrointestinal bleed, and pneumonia.  These 
complications caused the veteran to stay in the intensive 
care unit for three months.  Next, it was noted that, while 
it was unclear where St. Raphael's Hospital was located in 
relationship to the West Haven VAMC, St. Raphael's Hospital 
along with Bradley Hospital and the West Haven VAMC were all 
fairly close to one another.

In July 1999, Dr. Juliette Vilinskas prepared an opinion for 
VA as to whether the veteran's treatment at St. Raphael's 
Hospital, from January 15, 1998, to March 27, 1998, was an 
emergency and, if so, on what date the veteran could have 
safely been transferred to the West Haven VAMC.  Tellingly, 
Dr. Vilinskas opined that, while an emergency existed during 
this time, the veteran could have been safely transferred to 
the West Haven VAMC on January 15, 1998.

Prior Authorization

If VA facilities are not capable of furnishing hospital care 
or medical services, VA may contract with a non-VA facility 
in order to provide the required care.  38 U.S.C.A. §§ 1703, 
1710 (West 1991 & Supp. 2000).  Non-VA care may be paid for 
by VA if VA authorizes the care in advance pursuant to 38 
C.F.R. § 17.54 (2000).  38 C.F.R. §§ 17.52, 17.53 (2000).  
That section provides, in pertinent part, that:

[t]he admission of a veteran to a non-
[VA] hospital at [VA] expense must be 
authorized in advance.  In the case of an 
emergency which existed at the time of 
admission, an authorization may be deemed 
a prior authorization if an application, 
whether formal or informal, by telephone, 
telegraph or other communication, made by 
the veteran or by others in his or his 
behalf is dispatched to the [VA] . . . 
within 72 hours after the hour of 
admission . . .

With the foregoing in mind, it is the Board's conclusion that 
the preponderance of the evidence demonstrates that VA did 
not authorize in advance VA payment for the veteran's 
hospitalization at St. Raphael's Hospital from January 15, 
1998, to March 27, 1998.

The Board notes that the veteran does not assert, and the 
evidence does not suggest, that the veteran received 
authorization from VA to receive the initial cardiac 
catheterization at St. Raphael's Hospital.  However, the 
veteran's son testified that a physician at St. Raphael's 
Hospital told him he would take care of everything by 
notifying VA.  Therefore, the Board will look to see if the 
veteran or a St. Raphael's Hospital physician sought post-
treatment authorization from VA within the meaning of 
38 C.F.R. § 17.54 and, if so, was authorization given.

The Board acknowledges the veteran's son testified that a 
physician at St. Raphael's Hospital told him he would take 
care of everything by notifying VA.  However, the record 
contains no record of any communication from any physician at 
St. Raphael's Hospital with VA.  On the other hand, the 
record contains detailed notes memorializing other 
communication between a private hospital and the VAMC fee 
services department as well as hospitalization records 
memorializing such conversations for the same period.

In view of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the claim as to 
prior authorization for payment.  The greater weight of the 
evidence establishing that a request for authorization was 
not made within the meaning of 38 C.F.R. § 17.54.  Therefore, 
since authorization for treatment from St. Raphael's Hospital 
was not given, the veteran may recover the expenses 
associated with such treatment only if he qualifies for 
payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 (West 1991) and 38 
C.F.R. § 17.120 (2000).


Unauthorized Medical Expenses

In order to be entitled to payment or reimbursement of 
unauthorized medical expenses incurred at a non-VA facility, 
a veteran must satisfy each of three regulatory conditions.  

(a) [The c]are or services . . . were 
rendered . . .
	(1) For an adjudicated service-
connected disability; 
	(2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
	(3) For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability . . . [or]
(4) For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) . . . Care and services not 
previously authorized were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health, and

(c) . . . VA or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.

38 C.F.R. § 17.120.  Failure to satisfy any one of the above 
criteria precludes VA from paying or reimbursing unauthorized 
private medical expenses.

With the foregoing in mind, the Board notes that the evidence 
of record clearly demonstrates that the veteran had service-
connected disabilities that were totally disabling and 
permanent in nature.  Additionally, the evidence of record 
clearly demonstrates that an "emergency" existed at the time 
the veteran was initially being treated at St. Raphael's 
Hospital.  See July 1999 opinion letter from Dr. Vilinskas.  
However, the uncontradicted medical evidence of record shows 
that the veteran was stable and could have been safely 
transferred to the West Haven VAMC on January 15, 1996.  Id.  
Accordingly, a VA medical facility was feasibly available to 
the veteran beginning on January 15, 1996.  38 C.F.R. 
§§ 17.120, 17.121 (2000).  While the veteran's son testified 
that the veteran's physical condition was such that he could 
not be moved from St. Raphael's Hospital until March 27, 
1998, his opinion as to the veteran's health is not probative 
because someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran's son is not shown to 
possess must provide evidence regarding medical knowledge.  
See Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Moreover, even if the veteran had 
provided VA with medical evidence in support of his claim, 
given Dr. Vilinskas' opinion, such evidence would have no 
probative value.  See 38 C.F.R. § 17.121 (2000) (". . . For 
the purpose of payment or reimbursement of the expense of 
emergency hospital care not previously authorized, an 
emergency shall be deemed to have ended at that point when a 
VA physician has determined that (it ended) . . . From that 
point on, no additional care in a non-VA facility will be 
approved for payment by VA.").  In short, the veteran's or 
his families' preference for private care at St. Raphael's 
Hospital from January 15, 1998, to March 27, 1998, does not 
allow for payment or reimbursement by VA.

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the decision, the statement 
of the case, and the supplemental statement of the case 
furnished to the veteran, VA has notified him of the 
information and evidence necessary to substantiate his claim.  
There is no indication that additional evidence exists and 
can be obtained on the issue here in question, and a VA 
opinion has been obtained in connection with the current 
appeal.  In light of the applicable laws and regulations and 
the evidence already obtained by the agency of original 
jurisdiction (AOJ), adjudication of this appeal, without 
referral to the AOJ for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).


ORDER

The claim for payment or reimbursement of medical expenses 
incurred at St. Raphael's Hospital from January 15, 1998, to 
March 27, 1998, is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

